Citation Nr: 9911980	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  98-000 26A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased disability rating for service-
connected bilateral pes planus, status post triple 
arthrodesis, left foot, with bilateral calcaneal navicular 
bar, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1980 to January 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied a claim by the veteran seeking 
entitlement to a disability rating in excess of 20 percent 
for his service-connected pes planus.  The veteran changed 
residences during the pendency of this appeal; thus, his 
claim is now being handled through the Montgomery, Alabama, 
RO.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claim has been developed.

2.  The recent medical evidence shows that the veteran's 
bilateral foot disorder involves moderate-to-severe pes 
planus; status post triple arthrodesis, left foot, with 
bilateral calcaneal navicular bar; heel spur syndrome; and 
Achilles tendonitis.  It is manifested by diminished arches, 
tenderness to palpation, and complaints of pain on walking, 
swelling, and callouses.  

3.  No independent, contemporaneous medical evidence 
indicates that the veteran's bilateral foot disorder pre-
existed service.

4.  The evidence does not show that the veteran's service-
connected bilateral foot disorder involves extreme tenderness 
of plantar surfaces of the feet and marked inward 
displacement and severe spasm of the tendo achilles on 
manipulation.


CONCLUSION OF LAW

A 30 percent disability rating, and no more, is warranted for 
the veteran's service-connected bilateral pes planus.  38 
U.S.C.A. §§ 1155, 5107  (West 1991); 38 C.F.R. § 4.71a, Part 
4, Diagnostic Code 5276  (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  A well-grounded claim is one that is meritorious on 
its own or capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78, 81  (1990).  Here, the veteran has established 
a well-grounded claim because he is service-connected for pes 
planus and has argued that his disability is worse than 
currently rated.  See Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992) (where a veteran asserted that his condition 
had worsened since the last time his claim for an increased 
disability evaluation for a service-connected disorder had 
been considered by VA, he established a well-grounded claim 
for an increased rating).  

Because the veteran's claim is well-grounded, VA has a duty 
to assist him with the development of his claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  In this regard, the Board notes that 
the RO provided the veteran with a VA examination.  It also 
obtained all indicated medical records.  Overall, the Board 
finds that no further assistance to the veteran is required 
to comply with the duty to assist, as mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991).

Service-connected disabilities are rated pursuant to 
diagnostic codes (DC) in the Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (1998) (Rating Schedule).  It 
must be noted that the pyramiding of various diagnoses of the 
same disability is prohibited.  38 C.F.R. § 4.14  (1998).  
Where there is a question as to which of two evaluations 
under a specific diagnostic code shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1998).  The evaluation of the same disability under 
various diagnoses is to be avoided.  38 C.F.R. § 4.14  
(1998).

In cases involving aggravation by active service, the rating 
will reflect only the degree of disability over and above the 
degree of disability existing at the time of entrance into 
active service, whether the particular condition was noted at 
the time of entrance into active service, or whether it is 
determined upon the evidence of record to have existed at 
that time.  It is necessary to deduct from the present 
evaluation the degree, if ascertainable, of the disability 
existing at the time of entrance into active service, in 
terms of the rating schedule except that if the disability is 
total (100 percent) no deduction will be made.  If the degree 
of disability at the time of entrance into service is not 
ascertainable in terms of the schedule, no deduction will be 
made. 38 C.F.R. § 3.322  (1998).

It is noteworthy that, in considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (1998); Schafrath 
v. Derwinski, 1 Vet. App. 589, 594 (1991).  

In making its determination, the Board must also consider any 
and all "functional" effects.  In DeLuca v. Brown, 8 Vet. 
App. 202 (1995), the United States Court of Appeals for 
Veterans Claims (formerly United States Court of Veterans 
Appeals) held that 38 C.F.R. §§ 4.40, 4.45, were not subsumed 
into the diagnostic codes under which a veteran's 
disabilities are rated, and that the Board has to consider 
the "functional loss" of a musculoskeletal disability under 
38 C.F.R. § 4.40, separate from any consideration of the 
veteran's disability under the diagnostic codes.  DeLuca, 8 
Vet. App. 202, 206 (1995).

In addition, in deciding claims for VA benefits claims, 
"when there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the 
claimant."  38 U.S.C.A. § 5107(b)  (West 1991).

II.  Evidence

Service medical records appear complete, except for the 
veteran's induction medical examination report, which is not 
of record.  The remaining service medical records show that 
the veteran complained of foot pain due to callouses on 
several occasions in August 1980.  Impressions were 
"functional stress" and "metatarsalgia."  A November 1980 
record shows an impression of "flat feet."  A November 1980 
report of medical examination reflects that the veteran 
entered active duty in July 1980 and that his feet began to 
hurt on or about September 1980.  Impression was that he had 
bilateral pes planus with possible metatarsal syndrome.  

Outpatient records show that the veteran was seen by podiatry 
numerous times during service.  A February 1983 record 
indicates that his foot pain began in July 1980 during basic 
training.  Assessment was "symptomatic pes planus."  A 
November 1983 record indicates that his foot pain was 
consistent with a calcaneal navicular bar.  A January 1984 
service operative report indicates that the veteran underwent 
a resection of the calcaneonavicular bar of the left foot.  
That surgical procedure was repeated in March 1984, according 
to another service operative report.  The veteran underwent a 
triple arthrodesis of the left foot in July 1984.  An October 
1984 inpatient podiatry consultation report indicates that, 
after objective examination, the veteran had a calcaneal 
navicular bar, left foot, and pes planovalgus, right foot, 
with calcaneal navicular bar.

A November 1984 Physical Evaluation Board Proceedings report 
shows that the veteran was discharged as unfit for active 
duty due to his bilateral foot disorder, classified as 
"calcaneal navicular bar, left foot, status post triple 
arthrodesis, and pes planovalgus, right foot, with navicular 
bar."  The disorder was rated as severe and was noted to 
have "existed prior to service," but was service-
aggravated.  The veteran received disability severance pay.  
His disability was deemed ratable at 30 percent disabling, 
but was reduced to 10 percent to account for the pre-existing 
level of disability.

Subsequent to service, the medical evidence consists of VA 
outpatient and examination records.  A May 1987 VA 
examination report indicates that the veteran's complaints 
were of discomfort when walking more than 2 blocks.  
Objective evaluation revealed a good subtalar fusion with no 
callouses or tenderness.  X-ray study revealed obliterated 
talonavicular and talocalcaneal joints of the left foot and a 
normal right foot.

VA X-ray records, dated September 1994, reveal complete 
obliteration of the talocalcaneal and calcaneal cuboidal 
joints of the left foot and paralyticum of the left and right 
calcaneus associated with diminished plantar arches.  
Impression was status post talocalcaneal and calcaneal 
cuboidal fusion, left foot, and bilateral planovalgus.

VA outpatient records are dated from July 1995 to February 
1996.  A December 1995 record reflects that the veteran had 
chronic bilateral heel spur syndrome.  He was using 
orthotics, which had been helpful, but the foot pain had 
returned.  Walking was painful.  On objective examination, 
pulses were palpable.  The medial calcaneal and mid-ankle 
were tender on palpation.  Assessment was chronic heel spur 
syndrome, right greater than the left.  Examiner notes 
indicate that the veteran had exerted himself through 
conservative treatment, and that the only way to relieve his 
pain was surgery.  A February 1996 record shows that the 
veteran was seen for pre-operative examination.  It is 
further noted that he had been through multiple prosthetic 
and orthotic devices over the last 2 years.  Objective 
evaluation revealed that his neurovascular status was intact.  
He had pain to palpation of the heel at the Achilles tendon 
insertion.  He had no medial tubercle or plantar facia pain.  
His Achilles tendon was tight.  Assessment was Achilles 
tendonitis.

The most recent medical evidence consists of an October 1996 
VA examination report.  It reflects that the veteran's feet 
had been tolerable, but that his work had changed, requiring 
him to be on his feet for a longer period of time.  On 
examination, the veteran had moderate-to-severe flat feet and 
restricted motion of the subtalar joints.  Ankle and toe 
movements were intact.  Diagnosis was bilateral flat feet, 
left worse than right, moderate to severe, with increasing 
symptoms over the years.

The claims file contains several lay statements from the 
veteran.  These indicate that he had tenderness in his heels 
and swelling in both feet.  The pain was very frequent and 
severe.  Soaking of the feet was necessary to remove 
callouses, which were also painful.  The statements indicate 
that the veteran disagreed with the RO's conclusion that his 
foot problems existed prior to service.

III.  Analysis

The veteran's bilateral foot disorder is currently rated as 
20 percent disabling pursuant to DC 5276 of the Rating 
Schedule.  38 C.F.R. § 4.71a, DC 5276  (1998).  DC 5276 
specifically pertains to acquired flat feet.  It authorizes a 
30 percent disability evaluation for "severe" bilateral 
flat feet with "objective evidence of marked deformity 
(pronation, abduction, etc.), accentuated pain on 
manipulation and use, swelling on use, and characteristic 
callosities.  Id.  A maximum 50 percent rating is authorized 
for a "pronounced" bilateral disability, involving "marked 
pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo achilles on manipulation, not improved by orthopedic 
shoes or appliances."  Id.

In this case, the Board notes that the RO rated the veteran's 
pes planus as "severe," warranting a 30 percent disability 
rating.  However, it also concluded that a 10 percent level 
of disability existed prior to service and that, 
consequently, the veteran's compensable rating was 20 
percent.  See 38 C.F.R. § 3.322  (1998) ("In cases involving 
aggravation by active service, the rating will reflect only 
the degree of disability over and above the degree of 
disability existing at the time of entrance into active 
service, whether the particular condition was noted at the 
time of entrance into active service, or whether it is 
determined upon the evidence of record to have existed at 
that time.  It is necessary to deduct from the present 
evaluation the degree, if ascertainable, of the disability 
existing at the time of entrance into active service...").
 
After careful review of this case, the Board agrees with the 
RO initial assessment of the nature and severity of the 
veteran's current flat foot disability.  That is, the Board 
finds that the veteran has a "severe" flat foot disability.  
Specifically, the medical evidence most recently shows that 
the veteran's bilateral foot disorder was manifested by 
diminished arches, medial calcaneal and mid-ankle tenderness, 
and pain on palpation of the Achilles tendon.  Furthermore, 
in considering the "functional loss" caused by the 
disability pursuant to DeLuca v. Brown, supra, the Board 
notes that the veteran had complaints of swelling and 
callouses and was not able to walk without pain.  These 
manifestations are specifically contemplated in the rating 
for a "severe" flat foot disability.  38 U.S.C.A. § 4.71a, 
DC 5276  (1998).  The Board finds that a 50 percent 
disability rating is not warranted because it finds no 
medical evidence that the veteran's flat foot condition 
involves extreme tenderness of plantar surfaces of the feet 
and marked inward displacement and severe spasm of the tendo 
achilles on manipulation.  Id.  In fact, the recent medical 
evidence reflects that, on objective examination, there was 
no plantar tenderness.  Similarly, while the veteran had 
tightness and tenderness of the Achilles tendon, there was no 
objective evidence of inward displacement and severe spasm.  
The evidence does support the conclusion that the veteran's 
foot disorder is not relieved by orthotics; however, overall, 
the criteria of a "pronounced" disability are not met.  Id.

The final issue for review is the proper disability rating to 
be assigned to the level of bilateral foot disability that 
existed prior to service.  In this regard, the Board notes 
that VA regulations provide that every veteran is presumed to 
have been in sound condition at the time of enrollment except 
for defects noted at that time, unless clear and unmistakable 
evidence demonstrates that a disease or injury existed prior 
thereto.  38 U.S.C.A. § 1111  (West 1991); 38 C.F.R. 
§ 3.304(b)  (1998).  In this regard, the Unites States Court 
of Appeals for Veterans Claims (formerly the United States 
Court of Veterans' Appeals) has recently held that "[t]he 
regulation provides expressly that the term 'noted' denotes 
'[o]nly such conditions as are recorded in examination 
reports,' 38 C.F.R. § 3.304(b), and that '[h]istory of 
preservice existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions,' 38 C.F.R. § 3.304(b)(1)."  Crowe v. Brown, 7 
Vet. App. 238, 245 (1994).  It also stated that that burden 
of overcoming the presumption of soundness is a formidable 
one, Id. at 245 (citing Kinnaman v. Principi, 4 Vet. App. 20, 
27  (1993)), only overcome by "independent medical evidence 
of record."  Id. at 246. 

In this case, the Board recognizes that the service Physical 
Evaluation Board Proceedings report indicates that the 
veteran's foot disorder existed prior to service.  However, 
according to Crowe, supra, that information is not 
sufficient; it is not pre-service medical evidence showing 
that the veteran had a foot disorder.  In light of this fact, 
the Board must presume that the veteran's foot disorder did 
not pre-exist service.  This is consistent with some of the 
service outpatient records, which indicate that his foot 
problems began during basic training.  Overall, the Board 
finds that no competent evidence suggests that the veteran's 
bilateral foot disorder pre-existed service.  Thus, the 
presumption of soundness to which the veteran is entitled is 
not rebutted.

Accordingly, the Board finds that the veteran is entitled to 
the full 30 percent disability rating for his service-
connected bilateral foot disorder.  As a result, his claim is 
granted.



                                                                    
(CONTINUED ON NEXT PAGE)


ORDER

An increased rating of 30 percent for the veteran's service-
connected bilateral pes planus, status post triple 
arthrodesis, left foot, with bilateral calcaneal navicular 
bar, is granted, subject to the controlling criteria 
applicable to the payment of monetary awards.



		
	A. BRYANT 
	Member, Board of Veterans' Appeals



 

